Citation Nr: 1701953	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition with nerve impingement.  

2.  Entitlement to a temporary total disability rating for convalescence following right shoulder surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1974 to November 1979 and from May 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of those proceedings is of record.

In January 2016 and August 2016 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a temporary total disability rating for convalescence following right shoulder surgery is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Left shoulder strain and rotator cuff tendonitis had their onsets during service.

2.  Right shoulder strain, rotator cuff tendonitis, and degenerative arthritis had their onsets during service.  
CONCLUSIONS OF LAW

1.  Left shoulder strain and rotator cuff tendonitis were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Right shoulder strain, bilateral rotator cuff tendonitis, and degenerative arthritis were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed pain in his shoulders while in the military when lifting weights to stay in shape and lifting supplies and equipment.  See Veteran's May 1992 statement and March 2010 notice of disagreement.

Service treatment records show the Veteran reported arthritic symptoms in both shoulders in September 1988 and right shoulder pain in October 1990.  

The Veteran continually reported pain in his shoulders since service.  In September 1991 he reported he had pain in his shoulders when lifting for the past two years and in a July 1992 orthopedic examination he was diagnosed with a history of periodic discomfort in the left shoulder, clinically consistent with periodic episodes of subdeltoid bursitis.  Additionally, VA treatment records showed he was followed for impingement of the bilateral shoulders in 1995 and 1996.

A January 2007 VA treatment record noted constant pain in the shoulders which was diagnosed as chronic impingement syndrome of the bilateral shoulders with moderately severe tendinopathy of the supra/infra-spinatus tendons in May 2007.  

The Veteran had right shoulder surgery, which consisted of an arthroscopic distal clavicle resection and subacromial decompression in June 2008.  A March 2010 VA treatment record showed right shoulder pain, as well as arm weakness and numbness likely representing subacromial bursitis as well as radiculopathy.  

An August 2010 VA treatment record showed left shoulder impingement and rotator cuff tears with labral pathology.  The Veteran had a left shoulder surgery in November 2010. 

An October 2015 private treatment record from Dr. Charles W. Breckenridge noted that the Veteran continued to have intermittent pain with overhead activity despite surgery to his right and left shoulders.  

A March 2016 VA examiner diagnosed bilateral shoulder strain, bilateral rotator cuff tendonitis, and degenerative arthritis of the right shoulder.  The examiner provided negative nexus opinions in March 2016 and September 2016 based on his finding that service treatment records were not found concerning the Veteran's bilateral shoulder condition.  The Board finds these opinions insufficient for adjudication purposes because the examiner did not consider the Veteran's reports of shoulder pain during service and shortly following separation from service.  (See September 1988 and October 1990 treatment records).  Moreover, it appears that the VA examiner did not consider the Veteran's statements regarding his shoulder pain since service.  

In September 2016, the Veteran's private treating provider, Daniel Beltran, D.C., opined that the Veteran clearly had a bilateral shoulder injury stemming back from when he was active in the United States Coast Guard between May 1986 and May 1990.  The Board finds the September 2016 private opinion to be more probative. Further, the Board finds the Veteran's account of the onset of his bilateral shoulder symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Given the Veteran's competent and credible statements, the positive private treatment opinion, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral shoulder strain, bilateral rotator cuff tendonitis, and degenerative arthritis of the right shoulder is warranted. 
ORDER

Service connection for left shoulder strain and rotator cuff tendonitis is granted.

Service connection for right shoulder strain, rotator cuff tendonitis, and degenerative arthritis is granted.


REMAND

In the above discussion, the Board granted service connection for bilateral shoulder strain, bilateral rotator cuff tendonitis, and degenerative arthritis of the right shoulder.  The issue of a temporary total rating based on the Veteran's convalescence following right shoulder surgery is inextricably intertwined with the pending effective date and evaluation assigned for the Veteran's service-connected bilateral shoulder strain, bilateral rotator cuff tendonitis, and degenerative arthritis of the right shoulder.  

Therefore, the issue is remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claim that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


